DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 07/12/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-18 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 2012026546 to Miura (hereinafter “Miura”).
With respect to claim 1, Miura discloses an ink jet printer comprising a controller ([0072]-[0127] FIG.s 2-8), the printer being configured to receive: a removable module comprising an electronic data storage device storing data related to an operation of the removable module, and at least one component selected from the group consisting of: a filter, a fluid damper, a valve, a pump, a gas sensor, a drop generator, a piezoelectric oscillator, a charge electrode, a deflection electrode and a gutter ([0072]-[0127] FIG.s 2-8); and at least one cartridge ([0072]-[0127] FIG.s 2-8); wherein the controller is configured to: receive data from said electronic data storage device; and control an operation of the printer based upon said received data ([0072]-[0127] FIG.s 2-8).
With respect to claim 2, Miura discloses wherein the removable module is different from the at least one cartridge ([0072]-[0127] FIG.s 2-8).
With respect to claim 3, Miura discloses wherein the removable module comprises a filter module, and the at least one component comprises a filter and/or a fluid damper ([0072]-[0127] FIG.s 2-8).
With respect to claim 4, Miura discloses wherein the removable module comprises a service module, and the at least one component comprises one or more of a valve, a pump, and a gas sensor ([0072]-[0127] FIG.s 2-8).
With respect to claim 5, Miura discloses wherein the removable module comprises a print module, and the at least one component comprises one or more of a drop generator, a piezoelectric oscillator, a charge electrode, a deflection electrode and a gutter ([0072]-[0127] FIG.s 2-8).
With respect to claim 6, Miura discloses wherein the data related to an operation of the removable module comprises data relating to a condition of the removable module and/or a component of the removable module ([0072]-[0127] FIG.s 2-8).
With respect to claim 7, Miura discloses wherein the data relating to a condition of the removable module and/or a component of the removable module comprises data indicative a number of hours for which the removable module and/or a component of the removable module has been used ([0072]-[0127] FIG.s 2-8).
With respect to claim 8, Miura discloses wherein the data relating to a condition of the removable module and/or a component of the removable module comprises data indicating that the removable module and/or a component of the removable module has exceeded a predetermined usage limit ([0072]-[0127] FIG.s 2-8).
With respect to claim 9, Miura discloses configured to receive a plurality of removable modules, the plurality of removable modules each comprising a respective electronic data storage device storing data related to an operation of the respective one of the plurality of removable modules, each of the plurality of removable modules further comprising a component selected from the group consisting of: a filter, a fluid damper, a valve, a pump, a gas sensor, a drop generator, a piezoelectric oscillator, a charge electrode, a deflection electrode and a gutter ([0072]-[0127] FIG.s 2-8).
With respect to claim 10, Miura discloses wherein the controller is configured to: receive data from each of said electronic data storage devices; and control an operation of the printer based upon said received data ([0072]-[0127] FIG.s 2-8).
With respect to claim 11, Miura discloses wherein controlling an operation of the printer based upon said received data comprises configuring an operation of the printer based upon said received data ([0072]-[0127] FIG.s 2-8).
With respect to claim 12, Miura discloses wherein the at least one cartridge also comprises an electronic storage device ([0072]-[0127] FIG.s 2-8).
With respect to claim 13, Miura discloses wherein the controller is configured to: receive data from said electronic data storage device associated with the at least one cartridge; and control an operation of the printer based upon said received data ([0072]-[0127] FIG.s 2-8).
With respect to claim 14, Miura discloses wherein controlling an operation of the printer based upon said received data further comprises: receiving sensor data; and controlling said operation of the printer based upon said sensor data ([0072]-[0127] FIG.s 2-8).
With respect to claim15, Miura discloses wherein the sensor data comprises temperature and/or humidity sensor data ([0072]-[0127] FIG.s 2-8).
With respect to claim 16, Miura discloses wherein the controller is configured to: receive data from a first electronic data storage device of the at least one cartridge and a second electronic data storage device of the removable module or one of the removable modules; and control an operation of the printer based upon said received data ([0072]-[0127] FIG.s 2-8).
With respect to claim 17, Miura discloses wherein: the electronic data storage device of the removable module or one of the removable modules, and/or the cartridge, is configured to permit data write access to a predetermined data storage portion only by an authorised device; and said electronic data storage device is configured to determine whether the controller is an authorised device and to permit data write access to the predetermined data storage address by the controller if but only if the controller is an authorised device ([0072]-[0127] FIG.s 2-8).
With respect to claim 18, Miura discloses wherein: the received data from said electronic data storage device storing data related to an operation of the removable module comprises data indicative of a property of an ink jet print nozzle associated with a printhead of said printer; and controlling an operation of the printer based upon said received data comprises generating a modulation signal for said ink jet print nozzle based upon said received data ([0072]-[0127] FIG.s 2-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853